Citation Nr: 9935565	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant retired from military service in August 1984 
with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant has a high school education, worked as a 
substitute teacher for a few years after service, and last 
worked in 1993.  

2.  The appellant's service-connected disabilities consist of 
residuals of a right ulnar wound and nerve laceration, rated 
30 percent disabling; right-sided torticollis, rated 30 
percent disabling; a detached retina in the right eye with 
visual acuity of light perception only, rated 30 percent 
disabling; residuals of a right orchiectomy, rated 10 percent 
disabling; residuals of a left herniorrhaphy, rated 
noncompensably disabling; and a postoperative scar from an 
umbilical hernia, rated noncompensably disabling.  The 
combined disability evaluation is 70 percent.  

3.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 1160(a)(1), 
5107 (West 1991); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 
3.383(a)(1), 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected disabilities 
prevent him from obtaining and maintaining any form of 
substantially gainful employment.  In accordance with 
38 U.S.C.A. § 5107, and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the Board finds that he has presented a well-grounded 
claim for entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities because he claims his service-connected 
disabilities have worsened to the point that he is unable to 
perform substantially gainful employment.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

On his September 1996 claim for unemployability benefits (VA 
Form 21-8940), the appellant indicated that he had earned a 
high school degree, that he had last worked full time as a 
substitute teacher between September 1985 and July 1987, that 
he last worked in 1993, and that he had not left his last 
employment due to disability. 

Review of the claims file reveals that the appellant's 
service-connected disabilities consist of the following 
disorders: residuals of a right ulnar wound and nerve 
laceration, rated 30 percent disabling; right-sided 
torticollis, rated 30 percent disabling; a detached retina in 
the right eye with visual acuity of light perception only, 
rated 30 percent disabling; residuals of a right orchiectomy, 
rated 10 percent disabling; residuals of a left 
herniorrhaphy, rated noncompensably disabling; and a 
postoperative scar from an umbilical hernia, rated 
noncompensably disabling.  The combined disability evaluation 
is 70 percent.  The record reflects that the appellant is 
right-handed.  

Private medical records in the claims file, dated in 1992 and 
1993, show treatment and diagnoses of psychiatric disability.  
An October 1992 statement, from A. A. Hernandez, M.D., 
indicated that the appellant had severe posttraumatic stress 
disorder and panic disorder with agoraphobia.  H. J. Marrero, 
Ph.D., a clinical psychologist, indicated in an October 1992 
statement that the appellant had been receiving psychological 
treatment since March 1988 for severe posttraumatic stress 
disorder, depression, and panic disorder with agoraphobia, 
but diagnosed severe schizophrenia, paranoid type, and 
paranoid personality in a subsequent November 1992 report of 
psychological evaluation.  In a December 1993 examination 
report, the psychologist listed diagnoses of chronic PTSD and 
paranoid personality.  

A report of a January 1993 VA psychiatric examination listed 
diagnoses of severe dysthymia and mixed personality disorder 
(obsessive, compulsive, and paranoid).  

A February 1994 examination report from W. F. Malzone, M.D., 
included a clinical impression of disequilibrium on the basis 
of multiple factors, including right eye visual loss, 
labyrinthitis dysfunction, and cervical muscle dysfunction.  

A VA neuropsychological evaluation in February 1995 revealed 
findings that were significant for severely impaired mental 
status, severe deficiencies in most aspects of learning and 
memory, deficit functioning, and visuospatial abilities, and 
compromised attention/concentration and executive control.  
The appellant's cognitive profile was considered consistent 
with moderate to severe dementia.  

A report of VA hospitalization from April to May 1995 showed 
treatment for neck and low back pain.  The appellant 
complained of neck pain associated with involuntary head 
turning, severe pain in the right side of the low back, 
dizziness since a cerebrovascular accident in 1993, memory 
loss, fullness in the abdomen, and pain in the right upper 
quadrant aspect.  It was reported that an ENT evaluation 
showed his dizziness as being disequilibrium secondary to the 
PICA, that a recently completed neuropsychology test showed 
moderate to severe dementia, and that an MRI scan revealed an 
abnormal sinus test, indicative of chronic sinusitis in the 
past.  The diagnoses included multi-infarct dementia, 
torticollis, chronic neck and back pain, degenerative joint 
disease in the cervical and lumbar spine, onychomycosis, 
tenosynovitis of the thumb, a history of testicular cancer 
and orchiectomy, skin disease, hypertension, dizziness 
secondary to central process, ulnar neuropathy of the right 
hand with ulnar nerve palsy, and emphysematous changes on 
chest X-ray with granuloma.  

At a June 1995 VA muscles examination, the appellant reported 
that his torticollis caused neck pain and headaches.  
Clinical findings included decreased range of motion in the 
neck to the right, an ulnar claw hand on the right, decreased 
sensation of the ulnar nerve, and loss of ulnar nerve 
function distally beyond the wrist.  The diagnosis was left-
sided torticollis, and the examiner opined that there 
appeared to be tightness in the sternocleidomastoid that 
decreased range of motion and caused pain and debilitation.  

At a June 1995 VA neurological examination, the appellant 
complained of chronic neck pain with his head deviating to 
the left, and of difficulty with vision.  Cranial nerves II 
through XII demonstrated somewhat of a decreased visual field 
to the right and deviation of the head to the left.  Smiling 
was to the right with a lower left facial droop.  He was able 
to close his eyes tightly and wrinkle his brow without 
difficulty.  Motor examination was 5/5 throughout, except for 
the right hand where the last two digits were somewhat 
contracted and flexed.  Sensation was intact except for 
decreased sensation over the medial right palm.  The 
diagnoses were spasmodic cervical torticollis with the head 
turning to the left, right ulnar neuropathy, left lower 
facial palsy that was possibly related to brainstem ischemia, 
and right visual field deficit.  

A March 1996 VA outpatient record indicated that the 
appellant was unemployable and not medically capable of 
working due to an obsessive-compulsive disorder, torticollis, 
multi-infarct dementia, cardiovascular accident, chronic neck 
and back pain, degenerative joint disease of the cervical and 
lumbar spine, dizziness secondary to central process, ulnar 
neuropathy, and emphysema.  

In a June 1996 medical statement, Dr. Marrero reported that 
the appellant definitely displayed obsessive-compulsive 
disorder behavior.  The diagnoses were recurrent major 
depression, secondary to chronic deterioration of physical 
condition, and obsessive-compulsive disorder personality, 
paranoid personality.  The psychologist stated that there was 
an extremely poor laborial prognosis, and he felt that the 
appellant was definitely unemployable, and certainly not 
medically capable of working due to numerous problems that 
included torticollis, multi-infarct dementia, obsessive-
compulsive disorder, chronic neck and back pain, 
disequilibrium, ulnar neuropathy, dizziness, and emphysema.  

A September 1996 medical statement from E. N. Peguero, M.D., 
a neurologist, indicated that the appellant suffered from 
multi-infarct dementia and actual weakness and imbalance, 
resulting in 100 percent disability.  

An October 1996 VA psychiatric examination report noted that 
while the appellant presented for evaluation of major 
depression, he did not meet the criteria for that diagnosis.  
Rather, his primary problems appeared to be more of cognitive 
deficits associated with multi-infarct dementia, chronic 
pain, and some anxiety.  It was also reported that the 
appellant did not meet the diagnosis for panic disorder, and 
that his reported depressive symptoms did not appear to be 
significant or proximately related to his service-connected 
disabilities.  The diagnoses were vascular type dementia, 
anxiety disorder not otherwise specified, personality 
disorder not otherwise specified with dependent and 
histrionic traits, and multiple medical problems that 
included status post three cerebrovascular accidents, 
torticollis with some chronic pain, history of testicular 
cancer, and some right arm paralysis and pain.  The 
psychiatrist noted that the stressors included chronic 
debilitating medical problems, dementia, and social 
isolation.  

A September 1997 VA outpatient record revealed that the 
appellant was experiencing problems with degenerative joint 
disease and chronic pain syndrome involving the neck, back, 
hands, and knees, residual right weakness from a cerebral 
vascular accident, chronic vertigo and disequilibrium, and 
depression.  

In a May 1998 medical statement, Dr. Marrero stated that the 
appellant's inability to return to any level of employment 
was the consequence of his vascular dementia, which was 
secondary to his hypertension.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  If there is complete 
paralysis, as manifested by "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, and 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminencies; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) or to adduct the thumb; and flexion of wrist 
weakened; a 60 percent evaluation is assigned if the major 
hand is involved or a 50 percent evaluation is assigned if 
the minor hand is involved.  For incomplete paralysis of the 
ulnar nerve, if severe, the evaluations are 40 percent for 
the major hand and 30 percent for the minor hand; if 
moderate, the evaluations are 30 percent for the major hand 
and 20 percent for the minor hand; if mild, the evaluations 
are 10 percent for both the major and minor hand.  38 C.F.R. 
§ 4.123a, Diagnostic Code 8516.  

While the June 1995 VA neurological examination revealed that 
the last two digits on the appellant's right hand were 
somewhat contracted and flexed and that there was decreased 
sensation over the medial right palm, the medical evidence of 
record does not demonstrate that the appellant experiences 
more than moderate incomplete paralysis associated with his 
right ulnar wound.  Therefore, the Board finds that the 
appellant's residuals of a right ulnar wound and nerve 
laceration is properly rated as 30 percent disabling.  

Severe disability associated with the muscles of the front of 
the neck (Muscle Group XXII), involving the functions of 
rotary and forward movements of the head, respiration, and 
deglutition, is assigned a 30 percent evaluation; moderately 
severe disability is assigned a 20 percent evaluation; 
moderate disability is assigned a 10 percent evaluation; and 
slight disability is assigned a noncompensable evaluation.  
38 C.F.R. § 4.73. Diagnostic Code 5322.

The evidence shows that the appellant currently experiences 
severe disability associated with his right-sided 
torticollis, which is rated 30 percent disabling, the highest 
schedular evaluation assignable.  Therefore, the Board finds 
that the appellant's right-sided torticollis is properly 
rated as 30 percent disabling.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75.  

Detachment of a retina is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with a 10 percent evaluation assigned as the 
minimum rating during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6008.  

In evaluating disability due to loss of visual acuity, when 
there is blindness in one eye, having only light perception, 
the following evaluations are assigned: a 100 percent 
evaluation is assigned when correctable vision in the other 
eye is 5/200 (1.5/60); :a 90 percent evaluation is assigned 
when correctable vision in the other eye is 10/200 (3/60); an 
80 percent evaluation is assigned when correctable vision in 
the other eye is 15/200 (4.5/60); a 70 percent evaluation is 
assigned when correctable vision in the other eye is 20/200 
(6/60); a 60 percent evaluation is assigned when correctable 
vision in the other eye is 20/100 (6/30); a 50 percent 
evaluation is assigned when correctable vision in the other 
eye is 20/70 (6/21); a 40 percent evaluation is assigned when 
correctable vision in the other eye is 20/50 (6/15); and a 30 
percent evaluation is assigned when correctable vision in the 
other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic 
Codes 6067 through 6070.  

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's own willful misconduct, compensation 
is payable for the combination of service-connected and 
nonservice-connected disabilities as if both disabilities 
were service-connected.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§ 3.383(a)(1).  

As the appellant is not service connected for a left eye 
disability and is not shown to be blind in that eye, the 
visual acuity in that eye is considered to be 20/40 when 
rating the appellant's service-connected right eye 
disability.  Under the applicable Diagnostic Code, the 
highest schedular evaluation assignable for the appellant's 
right eye disability, with the nonservice-connected left eye 
considered to have no worse than 20/40 visual acuity, is 30 
percent.  Therefore, the Board finds that the appellant's 
residuals of a detached retina in the right eye with light 
perception only are properly rated as 30 percent disabling.  

For removal of both testes, a 30 percent evaluation is 
assigned, while a noncompensable evaluation is assigned for 
removal of one testis.  38 C.F.R. § 4.115b, Diagnostic Code 
7524.  Note: In cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  

The Board finds that the appellant's residuals of a right 
orchiectomy are properly rated as 10 percent disabling 
because only the absence or malfunctioning of the remaining 
testis would warrant the assignment of a higher schedular 
evaluation for removal of one testis, and the evidence of 
record does not demonstrate that the appellant's left testis 
is absent or malfunctioning.  

For a large, postoperative inguinal hernia that is recurrent, 
not well supported under ordinary conditions, not readily 
reducible, and considered inoperable, a 60 percent evaluation 
is assigned.  For a small inguinal hernia, either 
postoperative recurrent, or unoperated irremediable, that is 
not well supported by truss or not readily reducible, a 30 
percent evaluation is assigned.  When the postoperative 
inguinal hernia is recurrent, but readily reducible and well 
supported by truss or belt, a 10 percent evaluation is 
assigned.  If the inguinal hernia has not been operated on 
but is remediable, or is small, reducible, or without true 
hernia protrusion, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  

Because the medical evidence does not show that the appellant 
currently has recurrence of an inguinal hernia, the Board 
finds that his residuals of an inguinal hernia are properly 
rated as noncompensably disabling.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  

In the absence of any complaints or clinical findings 
associated with the residual scar from a postoperative 
umbilical hernia, the Board finds that the appellant's 
postoperative residuals of an umbilical hernia are properly 
rated as noncompensably disabling.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those disabilities.  Although he 
certainly experiences significant disability associated with 
his right arm, his torticollis, and his visual problem in the 
right eye, the Board is cognizant of the appellant's several 
other, non-service-connected disorders, which include multi-
infarct dementia, obsessive-compulsive disorder, 
hypertension, degenerative joint disease of the cervical and 
lumbar spine, disequilibrium, dizziness, and emphysema, and 
which result in substantial disability.  A neurologist, Dr. 
Peguero, has indicated that the appellant's multi-infarct 
dementia with weakness and imbalance renders the appellant 
100 percent disabled, and a clinical psychologist, Dr. 
Marrero also attributes the appellant's unemployability to 
his dementia.  In the absence of clinical findings which 
demonstrate that the appellant's unemployability is 
attributable solely to his service-connected disabilities, 
the Board is unable to identify a basis to grant a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  

ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

